TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 15, 2019



                                      NO. 03-19-00060-CV


                         Uvalde County Appraisal District, Appellant

                                                 v.

         Albert M. Walker, Jr. d/b/a The Law Firm of Albert M. Walker, Jr.; and
        William A. Kessler, Jr. d/b/a The Law Firm of Kessler & Kessler, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on December 19, 2018. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.